DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
	Regarding claim 7, claim 7 recites “the N,N-substituted amino group is -NR1R2 where in and R1 and R2 may be…”  The underlined portion of claim 7 is unclear.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, claim 10 recites “heterocycle comprises multiple rings”.  Claim 1, upon which claim 10 directly depends, describes a “heterocyclic group”.  It is not clear if these features are meant to be the same feature or not.
	Furthermore, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b), III, E.
	In the case of claim 10, claim 10 refers to a “bicyclic type heterocycle” and a “tricyclic type heterocycle”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (WO 2016/191236 A1).
	Regarding claim 1, Sakurai discloses an adhesive sheet (e.g. p. 1, l. 15, to p. 7, l. 11) comprising: 
	a substrate including a heteroatom-containing polymer component at least at a portion of a surface (“base material” with “primer layer” on at least a portion thereof, the “primer layer” comprising a “(meth)acrylic polymer having a nitrogen-containing group”: e.g. p. 1, l. 15, to p. 6, l. 16); and 
	a silicone adhesive layer in contact with the heteroatom-containing polymer component (e.g. p. 6, ll. 20 – 22); 
	the heteroatom-containing polymer having, at a side chain, an N,N-substituted amino group (as provided via Formula 1: e.g. p. 3, ll. 12 – 20).
	Regarding claim 3, in addition to the limitations of claim 1, Sakurai discloses a layer of the heteroatom-containing polymer component is formed on the substrate (the “primer layer” is spread over the “base material”: e.g. p. 1, ll. 20 – 29; p. 2, ll. 3 – 17; p. 7, ll. 4 – 6).
	Regarding claim 4, in addition to the limitations of claim 1, Sakurai discloses the heteroatom-containing polymer component is present on the surface of the substrate and internally (the “primer layer” is spread over the “base material”: e.g. p. 7, ll. 4 – 6).  
	Regarding claim 6, in addition to the limitations of claim 1, Sakurai discloses the silicone adhesive is a crosslinked silicone adhesive (e.g. p. 6, ll. 17 – 30). 
	Regarding claim 7, in addition to the limitations of claim 1, Sakurai discloses the N,N-substituted amino group is -NR1R2, wherein R1 and R2 may be the same group or may be respectively different groups (“independently represent”: e.g. p. 3, ll. 12 – 20). 
	Regarding claim 8, in addition to the limitations of claim 7, Sakurai discloses R1 and R2 are each independently, e.g., an alkyl group (e.g. p. 2, ll. 20 – 24; p. 3, ll. 12 – 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Locock (WO 2016/138558 A1).
	Regarding claim 1, Sakurai discloses an adhesive sheet (e.g. p. 1, l. 15, to p. 7, l. 11) comprising: 
	a substrate including a heteroatom-containing polymer component at least at a portion of a surface (“base material” with “primer layer” on at least a portion thereof, the “primer layer” comprising a “(meth)acrylic polymer having a nitrogen-containing group”: e.g. p. 1, l. 15, to p. 6, l. 16); and 
	a silicone adhesive layer in contact with the heteroatom-containing polymer component (e.g. p. 6, ll. 20 – 22); 
	the heteroatom-containing polymer having, at a side chain, an N,N-substituted amino group (as provided via Formula 1: e.g. p. 3, ll. 12 – 20).
	Although Sakurai is not explicit as to the heteroatom-containing polymer having, at a side chain, a heterocyclic group, this feature would have been obvious in view of Locock.
	Locock discloses heteroatom-containing polymers having, at a side chain, a heterocyclic group, e.g. as a hydrophobic moiety to prevent biofilm growth (“BIC” in Formula (II), “M” in Formula (III), e.g. as Formula (IV): e.g. p. 3, l. 10, to p. 51, l. 12).  For example, Locock discloses the heteroatom-containing polymer being provided a pharmacologically acceptable carrier which may be used in a wound care device or other medical devices which would have been understood to contact skin (“carrier” selected from “textiles”: e.g. p. 13, ll. 24 – 25; p. 13, l. 30, to p. 14, l. 8).  
	Sakurai discloses embodiments wherein the adhesive sheet is used for temporary attachment to skin (e.g. p. 1, ll. 17 – 20).  Accordingly, one of ordinary skill in the art would have understood preventing biofilm growth would be useful for preventing skin infections.
	Accordingly, it would have been obvious to provide Sakurai’s heteroatom-containing polymer component with a heterocyclic group at a side chain as Locock suggests in order to prevent biofilm growth in use.
	Regarding claim 2, in addition to the limitations of claim 1, Locock discloses the heterocyclic group has a nitrogen atom as a heteroatom (e.g. p. 44, l. 28, to p. 46, l. 2).
	Regarding claim 3, in addition to the limitations of claim 1, Sakurai discloses a layer of the heteroatom-containing polymer component is formed on the substrate (the “primer layer” is spread over the “base material”: e.g. p. 1, ll. 20 – 29; p. 2, ll. 3 – 17; p. 7, ll. 4 – 6).
	Regarding claim 4, in addition to the limitations of claim 1, Sakurai discloses the heteroatom-containing polymer component is present on the surface of the substrate and internally (the “primer layer” is spread over the “base material”: e.g. p. 7, ll. 4 – 6).
	Regarding claim 5, in addition to the limitations of claim 1, Locock discloses a substrate for bearing the heteroatom-containing polymer is a fabric, e.g. as a pharmacologically acceptable carrier which may be used in a wound care device or other medical devices which would have been understood to contact skin (“carrier” selected from “textiles”: e.g. p. 13, ll. 24 – 25; p. 13, l. 30, to p. 14, l. 8).  
	Sakurai discloses embodiments wherein the adhesive sheet is used for temporary attachment to skin (e.g. p. 1, ll. 17 – 20).  Accordingly, the substrate chosen therefor should be suitable for such a purpose, and Locock’s description of wound care devices or other medical devices which contact skin indicates such suitability.
	Accordingly, it would have been obvious to provide a fabric as Locock discloses for the substrate as Sakurai discloses in order to allow for appropriate use thereof.
	Regarding claim 6, in addition to the limitations of claim 1, Sakurai discloses the silicone adhesive is a crosslinked silicone adhesive (e.g. p. 6, ll. 17 – 30). 
	Regarding claim 7, in addition to the limitations of claim 1, Sakurai discloses the N,N-substituted amino group is -NR1R2, wherein R1 and R2 may be the same group or may be respectively different groups (“independently represent”: e.g. p. 3, ll. 12 – 20). 
	Locock offers similar descriptions for a heteroatom-containing polymer having an N,N-substituted amino group at a side chain (e.g. p. 28, ll. 20 – 23; p. 29, ll. 1 – 15; p. 47, ll. 11 – 20; p. 48, l. 27, to p. 51, l. 12).
	Regarding claim 8, in addition to the limitations of claim 7, Sakurai discloses R1 and R2 are each independently, e.g., an alkyl group (e.g. p. 2, ll. 20 – 24; p. 3, ll. 12 – 20).
	Locock offers similar descriptions for R1 and R2 (e.g. p. 28, ll. 20 – 23; p. 29, ll. 1 – 15; p. 47, ll. 11 – 20; p. 48, l. 27, to p. 51, l. 12).
	Regarding claim 9, in addition to the limitations of claim 1, Locock discloses the heterocyclic group is derived from a heterocycle in which at least one of the atoms configuring the ring is a heteroatom, that are the same or different in the same ring (“heterocyclyl”, “heteroaryl”, “alkylheterocyclyl”, “alkylheteroaryl”, “arylheterocyclyl”, “arylheteroaryl”, etc.: e.g. p. 18, ll. 2 – 7; p. 21, l. 29, to p. 22, l. 1; p. 23, ll. 7 – 22; p. 25, ll. 6 – 11; p. 27, l. 14, to p. 28, l. 15; p. 29, ll. 1 – 30; p. 44, l. 28, to p. 50, l. 5).  
	Regarding claim 10, in addition to the limitations of claim 1, Locock discloses heterocycle comprises multiple rings of a bicyclic type heterocycle or a tricyclic type heterocycle (“heterocyclyl” and “heteroaryl” groups such as chromenyl, benzofuranyl, indolyl, isoindolyl: e.g. p. 45, l. 2, to p. 46, l. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783